DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, 2 and 18 are objected to because of the following informalities:  
Claim 1 line 19, recited the limitation “the package top side” should change to “a package body top side”.  Appropriate correction is required.
Claim 2 line 3, deleting “the distal end”.  Appropriate correction is required.
Claim 18 line 21, recited the limitation “latera” should change to “lateral”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 24 recited the limitation “the distal end of at least one conductive wire” is unclear.  Does at least one conductive wire belong to conductive wires as previous claimed? Also, there is insufficient antecedent basis for “the distal end” in the claim.  For examination purposes, the examiner has interpreted this limitation to mean that any conductive wire considers as at least one conductive wire. Clarification is requested. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 8,618,659).
As for claim 1, Sato et al. disclose in Fig. 8A, 8C or 8E and the related text an electronic device structure, comprising: 
a substrate 12 having a substrate top side, a substrate bottom side opposite to the substrate top side, and a substrate lateral side connecting the substrate top side to the substrate bottom side (fig. 1); 
conductive wires 32 having proximate (lower) ends coupled to the substrate top side and distal (upper) ends spaced apart from the substrate top side, wherein: 
a first portion of the conductive wires are coupled proximate to the substrate lateral side to define an outer perimeter adjacent to the substrate lateral side that surrounds a central portion of the substrate top side; 
the outer perimeter has a least one row of conductive wires 32 (fig. 2); 
each of the conductive wires is other than a vertical interconnect (fig. 2 and col. 12 lines 52-53); 
a first electronic component 22 coupled to the substrate top side in the central portion (figs. 1-2); 
a package body 42/44 encapsulating the first electronic component 22 and the conductive wires 32, wherein: 
the package body 42/44 extends to the substrate lateral side and covers the substrate top side (fig. 1); and 
the package body 42/44 has a package body top side and a package body lateral side having side portions in a cross-sectional view (fig. 1); and 
a conductive shielding layer 52/70 over (a portion of) the package top side but not over the package body lateral side; wherein: 
the conductive shielding layer 52/70 and the conductive wires 32 are a shielding structure for the electronic device structure; and 
the distal (upper) end of at least one conductive wire 32 contacts the conductive shielding layer 52 at a location at or below the package body top side (fig. 8A).  
	
As for claim 9, Sato et al. disclose the electronic device structure of claim 1, wherein: the package body 42/44 top side has a recess that exposes the distal end of the at least one conductive wire 32; and the conductive shielding layer 52/70 extends into the recess 64 and contacts the distal end in the recess 64 , (fig. 8A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-8 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2016/0118337) in view of Sato et al..
As for claim 1, Yoon et al. disclose in Figs. 2-3 and the related text an electronic device structure, comprising: 
a substrate 223 having a substrate top side, a substrate bottom side opposite to the substrate top side, and a substrate lateral side connecting the substrate top side to the substrate bottom side (fig. 2); 
conductive electrodes 242a/242b having proximate (lower) ends coupled to the substrate top side and distal (upper) ends spaced apart from the substrate top side, wherein: 
a first portion of the conductive electrode 242a/242b are coupled proximate to the substrate lateral side to define an outer perimeter adjacent to the substrate lateral side that surrounds a central portion of the substrate top side; 
the outer perimeter has a least one row of conductive electrode 242a/242b  (figs. 2-3); 
a first electronic component 210 coupled to the substrate top side in the central portion (figs. 2-3); 
a package body 221/222 encapsulating the first electronic component 210 and the conductive electrodes 242a/242b, wherein: 
the package body 221/222 extends to the substrate lateral side and covers the substrate top side (fig. 2); and 
the package body 221/222 has a package body top side and a package body lateral side having side portions in a cross-sectional view (fig. 2); and 
a conductive shielding layer 252 over the package top side but not over the package body lateral side; wherein: 
the conductive shielding layer 252 and the conductive electrodes 242a/242b are a shielding structure for the electronic device structure (fig. 2) ; and 
the distal (upper) end of at least one conductive electrodes 242a/242b contacts the conductive shielding layer 252 at a location at or below the package body top side (fig. 2).  
Yoon et al. do not disclose the conductive electrodes include conductive wires and each of the conductive wires is other than a vertical interconnect.  
Sato et al. teach in Figs. 1-2 and the related text each of conductive wires 32 couple to a substrate 12 top side and each of the conductive wires 32 is other than a vertical interconnect (fig. 2 and col. 12 lines 52-53); 
Sato et al. and Yoon et al. are analogous art because they both are directed packaging structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yoon et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yoon et al. to include conductive wires and each of the conductive wires is other than a vertical interconnect as taught by Sato et al. in order to provide multiple electronic signals (Sato et al. col. 13 line 67-col. 14 lines 1-4).

As for claim 2, Yoon et al. in view of Sato et al. disclose the electronic device structure of claim 1, wherein: the distal (upper) end of the at least one conductive wire (242a/242b in view of 32) is a generally planar surface; and the distal end the distal end of the at least one conductive wire (242a/242b in view of 32) does not extend into the conductive shielding layer 252 (Yoon et al.).  

As for claim 4, Yoon et al. in view of Sato et al. disclose the electronic device structure of claim 1, wherein: each of the distal ends of the conductive wires (242a/242b in view of 32) contact the conductive shielding layer 252 at a location at or below the package top side (fig. 2 of Yoon et al.)  

As for claim 5, Yoon et al. in view of Sato et al. disclose the electronic device structure of claim 1, wherein: the conductive shielding layer 252 has a conductive shielding layer top side; and the conductive shielding layer 252 top side is an outermost surface of the electronic device (fig. 2 of Yoon et al.).  

As for claim 6, Yoon et al. in view of Sato et al. disclose the electronic device structure of claim 5, wherein: the conductive shielding layer 252 top side is devoid of electronic components (fig. 2).  

As for claim 7, Yoon et al. in view of Sato et al. disclose the electronic device structure of claim 1, wherein: The outer perimeter has at least two rows of the conductive wires (242a/242b in view of 32) (fig. 3 of Yoon et al.);  

As for claim 8, Yoon et al. in view of Sato et al. disclose the electronic device structure of claim 7, wherein: the at least two rows are offset with respect to each other (fig. 3 of Yoon et al.).  

As for claim 10, Yoon et al. in view of Sato et al. disclose the electronic device structure of claim 1, wherein: the substrate 223 top side has a first area; the package body 221/222 top side has a second area; the conductive shielding layer 252 has a third area; and the first area equals the second area (fig. 2-3).  

As for claim 11, Yoon et al. in view of Sato et al. disclose the electronic device structure of claim 10, wherein: the third area equals the first area and the second area (fig. 2/3).  

As for claim 12, Yoon et al. in view of Sato et al. disclose the electronic device structure of claim 1, wherein: the conductive shielding layer 252 is a deposited conformal layer (fig. 2).  

As for claim 13, Yoon et al. in view of Sato et al. disclose the electronic device structure of claim 1, wherein: the conductive wires (242a/242b in view of 32) have a same height (fig. 2 of Yoon et al. and Fig. 1 of Sato); each of the distal (upper) ends is electrically connected to the conductive shielding layer 252; and the electronic device is devoid of any embedded vertical interconnects that extend through the package body configured to individually connect to an external electronic component (Yoon et al. in view of Sato disclose said limitations).  

As for claim 14, Yoon et al. in view of Sato et al. disclose the electronic device structure of claim 1, wherein: all the conductive wires (242a/242b in view of 32) within the electronic device structure are embedded within the package body 221/222; and all the conductive wires (242a/242b in view of 32) are shielding wires and are electrically connected together so that none of the conductive wires is a vertical interconnect configured to individually electrically connect to an electronic component external to the electronic device structure (Yoon et al. in view of Sato disclose said limitations).  

As for claim 15, Yoon et al. disclose in Figs. 2-3 and the related text an electronic device structure, comprising: 
a substrate 223 having a substrate top side, a substrate bottom side opposite to the substrate top side, and a substrate lateral side connecting the substrate top side to the substrate bottom side (fig. 2); 
conductive electrodes 242a/242b having proximate (lower) ends coupled to the substrate top side and distal (upper) ends spaced apart from the substrate top side so that the conductive electrodes are vertically oriented conductive electrodes, 
wherein: the vertically oriented conductive electrodes 242a/242b are coupled proximate to the substrate 223 lateral side to define an outer perimeter adjacent to the substrate lateral side that surrounds a central portion of the substrate top side (fig. 2); and 
the outer perimeter has a least one row of vertically oriented conductive electrodes 242a/242b (fig. 2-3); 
a first electronic component 210 coupled to the substrate 223 within the central portion; 
a package body 221/222 encapsulating the first electronic component 210 and the vertically oriented conductive electrodes 242a/242b, wherein: the package body 221/222 extends to the substrate lateral side and covers the substrate top side (fig. 2); and the package body 221/222 has a package body top side and a package body lateral side having side portions in a cross-sectional view (fig. 2); and 
a conductive shielding layer 252 over the package top side but not over the package body lateral side (fig. 2); wherein: the conductive shielding layer 252 and the vertically oriented conductive wires are a shielding structure for the electronic device structure (fig. 2); and 
all the vertically oriented conductive electrodes 242a/242b that are coupled to the substrate 223 top side are electrically coupled to the conductive shielding layer 252.  
Yoon et al. do not disclose the vertically conductive electrodes include the vertically conductive wires.
Sato et al. teach in Figs. 1-2 and the related text each of vertically conductive wires 32 couple to a substrate 12.
Sato et al. and Yoon et al. are analogous art because they both are directed packaging structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yoon et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yoon et al. to include vertically conductive wires instead of conductive electrode as taught by Sato et al. in order to provide multiple electronic signals (Sato et al. col. 13 line 67-col. 14 lines 1-4) 

As for claim 16, Yoon et al. in view of Sato et al. disclose the electronic device structure of claim 15, wherein: the conductive shielding layer 252 has a conductive shielding layer top side; and the conductive shielding layer top side is an outermost surface of the electronic device (fig. 2 of Yoon et al.). 

As for claim 17, Yoon et al. in view of Sato et al. disclose the electronic device structure of claim 16, wherein: the conductive shielding layer 252 top side is devoid of electronic components (fig. 2 of Yoon et al.).  


Claim(s) 1, 3, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Prabhu et al. (US 2017/0103968, as recited in the IDS). 
As for claims 1, 3 and 18, Yoon et al. disclose in Figs. 2-3 and the related text an electronic device structure, comprising: a substrate 223 having a substrate top side, a substrate bottom side opposite to the substrate top side, and a substrate lateral side connecting the substrate top side to the substrate bottom side (fig. 2); 
vertically oriented conductive electrodes 242a/242b having proximate (lower) ends coupled to the substrate 223 top side and distal (upper) ends spaced apart and disconnected from the substrate top side, wherein: 
the vertically conductive electrodes 242a/242b are coupled proximate to the substrate 223 lateral side to define an outer perimeter adjacent to the substrate lateral side that surrounds a central portion of the substrate top side (fig. 2); and 
the outer perimeter has a least one row of the vertically oriented conductive electrode 223 (figs. 2-3); 
a first electronic component 210 coupled to the substrate 223 in the central portion; 
a package body 221/222 encapsulating the first electronic component 210 and the vertically oriented conductive electrodes 242a/242b, wherein: the package body 221/222 extends to the substrate 223 lateral side and covers the substrate 223 top side; and the package body 221/222 has a package body top side and a package body lateral side having side portions in a cross-sectional view (fig. 2); and 
a conductive shielding layer 252 over the package top side but not over the package body latera side (fig. 2); wherein: 
the conductive shielding layer 252 and the vertically oriented conductive electrode 242a/242b are a shielding structure for the electronic device structure (fig. 2); and 
all the vertically oriented conductive electrodes 242a/242b within the electronic device structure are electrically coupled together (fig. 2).  
Yoon et al. do not disclose vertically oriented conductive electrodes are vertically oriented conductive wires, a second electronic component coupled to the substrate in the central portion and laterally spaced apart from the first electronic component; and a portion of the vertically oriented conductive wires is interposed between the first electronic component and the second electronic component.
Prabhu et al. teach in Figs. 4-5 and the related text vertically oriented conductive wires 131 couple to a substrate top side 132, a second electronic component 11 coupled to the substrate in the central portion and laterally spaced apart from a first electronic component 145; and a portion of the vertically oriented conductive wires 131 is interposed between the first electronic component 145 and the second electronic component 11.
Prabhu et al. and Yoon et al. are analogous art because they both are directed packaging structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yoon et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yoon et al. to include vertically oriented conductive electrodes are vertically oriented conductive wires, a second electronic component coupled to the substrate in the central portion and laterally spaced apart from the first electronic component; and a portion of the vertically oriented conductive wires is interposed between the first electronic component and the second electronic component, as taught by Prabhu et al. in order to provide electronic signals and increase density of the device. 

As for claim 20, Yoon et al. in view of Prabhu et al. disclose the electronic device structure of claim 18, wherein: the conductive shielding layer 252 has a conductive shielding layer top side; the conductive shielding layer top side is an outermost surface of the electronic device; and the conductive shielding layer top side is devoid of electronic components (fig. 2 of Yoon et al.).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Prabhu et al. (US 2017/0103968, as recited in the IDS) and further in view Sato et al.. 
As for claim 19, the combined device disclosed substantially the entire claimed invention of claim 1, except the package body top side has a recess that exposes the distal end of the at least one conductive wire; and the conductive shielding layer extends into the recess and contacts the distal end in the recess.
Sato et al. teach in Figs. 8E and the related text the package body 42/44 top side has a recess that exposes the distal end (end of portion 37) of the at least one conductive wire 32; and the conductive shielding layer 70 extends into the recess and contacts the distal end in the recess (fig. 8E).
Sato et al., Prabhu et al. and Yoon et al. are analogous art because they both are directed packaging structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include the package body top side has a recess that exposes the distal end of the at least one conductive wire; and the conductive shielding layer extends into the recess and contacts the distal end in the recess, as taught by Sato et al., in order to secure wire bonds within the encapsulant layer (Sato et al., col. 19 line 30-45). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/
Primary Examiner, Art Unit 2811